Exhibit 10.2

 

Execution Version

 

NEW BORROWER JOINDER AND ASSUMPTION AGREEMENT

 

This New Borrower Joinder and Assumption Agreement (this “Agreement”) dated
January 25, 2019 is made by EnLink Midstream, LLC, a Delaware limited liability
company (the “New Borrower”), and EnLink Midstream Partners, LP, a Delaware
limited partnership (the “Initial Borrower”), in favor of (a) Bank of America,
N.A., as administrative agent (in such capacity and together with its successors
in such capacity, the “Administrative Agent”) for the Lenders (as defined below)
and (b) the Lenders from time to time parties to the Credit Agreement described
and defined below.

 

WHEREAS, the Initial Borrower entered into the Term Loan Agreement dated
December 11, 2018 (the “Credit Agreement”) with the Lenders and the
Administrative Agent.  Terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement;

 

WHEREAS, in accordance with Section 6.15 of the Credit Agreement, the Initial
Borrower and New Borrower provided written notice to the Administrative Agent by
that certain Notice of Intent to Assume Term Loan dated January 3, 2019, of the
Initial Borrower’s and New Borrower’s election for (i) New Borrower to replace
Initial Borrower as “Borrower” under the Credit Agreement and (ii) Initial
Borrower to provide a Guaranty Agreement and become a “Guarantor” of the
Obligations, in each case, in all respects under the Credit Agreement and the
other Loan Documents upon the consummation of the Simplification Transaction;
and

 

WHEREAS, the New Borrower has agreed to assume the obligations as the “Borrower”
under the Credit Agreement and other Loan Documents, substantially
simultaneously with the effectiveness of the Simplification Transaction and, in
order to confirm its assumption of the obligations as the “Borrower” under the
Credit Agreement and the other Loan Documents, New Borrower has agreed to
execute and deliver this Agreement.

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.         Assumption of Borrower Obligations.  The New Borrower, as
contemplated by Section 6.15 of the Credit Agreement, hereby confirms that it
assumes (a) each and every one of the covenants, promises, agreements, terms,
obligations (including the obligations of the Initial Borrower as the “Borrower”
under the Notes), duties and liabilities of the Borrower under the Credit
Agreement and the other Loan Documents applicable to it as the Borrower and
(b) all liability of the Initial Borrower related to each representation,
warranty, covenant and obligation made by the Borrower in the Credit Agreement
or any other Loan Document, in each case effective as of immediately after the
effective time of the Simplification Transaction (such time, the “Assumption
Time”), as applicable.  Without limiting the generality of the foregoing, the
New Borrower hereby expressly (i) assumes, and hereby agrees to perform and
observe and be bound by, each and every one of the covenants, promises,
agreements, terms, obligations, duties and liabilities of the Borrower under the
Credit Agreement and each other Loan Document applicable to it as the Borrower
and (ii) accepts and assumes all liability of the Initial Borrower related to
each representation, warranty, covenant and obligation made by the Borrower in
the Credit Agreement or any other Loan Document. The undersigned acknowledge

 

--------------------------------------------------------------------------------



 

that, effective as of the Assumption Time, all references to the term “Borrower”
in the Credit Agreement or in any other Loan Document or in any document or
instrument to be executed and delivered or furnished, in connection therewith
shall be deemed to be a reference to the New Borrower and not to the Initial
Borrower.

 

SECTION 2.         Effect on Loan Documents.  Except as modified herein, the
Credit Agreement and the Loan Documents remain in full force and effect as
originally executed and are hereby ratified and confirmed, and nothing herein
shall act as a waiver of any of the Administrative Agent’s or Lenders’ rights
under the Loan Documents.  This Agreement is a Loan Document for the purposes of
the provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement is a
Default or Event of Default under other Loan Documents.

 

SECTION 3.         GOVERNING_ LAW.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

SECTION 4.         Miscellaneous.  The miscellaneous provisions set forth in
Article X of the Credit Agreement apply to this Agreement.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 5.         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Signature pages follow.]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

NEW BORROWER:

 

 

 

 

ENLINK MIDSTREAM, LLC

 

 

 

 

By: EnLink Midstream Manager, LLC, its Managing Member

 

 

 

 

 

 

 

By:

/s/ Eric D. Batchelder

 

Name:

Eric D. Batchelder

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

INITIAL BORROWER:

 

 

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

 

By: EnLink Midstream GP, LLC, its General Partner

 

 

 

 

By:

/s/ Eric D. Batchelder

 

Name:

Eric D. Batchelder

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Acknowledged and agreed to as of the date first above written:

 

 

BANK OF AMERICA, N.A.,

as administrative agent

 

 

 

 

 

By:

/s/ Don B. Pinzon

 

Name:

Don B. Pinzon

 

Title:

Vice President

 

 

Signature Page to New Borrower Joinder and Assumption Agreement

 

--------------------------------------------------------------------------------